Title: To George Washington from William Thornton, 31 May 1799
From: Thornton, William
To: Washington, George

 

Sir
City of Washington 31st May 1799

Finding that the Board of Commissrs were exceedingly urged, by Mr George Walker, to lay off and divide certain small portions of Ground, within the lines of his property, between the intersection of various Avenues & Streets, which do not appear in the general plan of the City to have ever been designed for private Occupancy; and perceiving the Board were disposed to adopt the proposal, I declared the measure expressly contrary to the intention of the late President of the United States, and accordingly wrote a formal protest, setting forth the injury that the City would sustain, by admitting a principle which would induce every proprietor to make similar Claims, and requested that the Board would not sanction the Divisions by Signature, until the Opinion of the late president should be fully known, if any hesitation remained on the Minds of my Colleagues after the perusal of your Letters of the 26th of Decr 96, and the 27th of Feby 97. Those Letters explain clearly in my Opinion the Sentiments I have repeatedly heard you express; but, lest your meaning may be misconstrued, in a point so essential to the future Benefit of the City, I request you will pardon me for making so free as to solicit a further Declaration of your former Opinions, if they can be more explicit. There is perhaps one point that may be considered as omitted; I mean the Declaration of these portions as Appropriations; for although many of them are very small, not containing a Standard Lot, and if occupied by Individuals might justly be considered as nuisances, yet if appropriated to public Use, they would be, not only highly useful but also ornamental, as they would serve for Churches, Temples, Infirmaries, Public Academies, Dispensaries, Markets, Public walks, fountains, Statues, Obelisks &c; and if the whole were to be paid for, as Appropriations, they amount to only 381,683 Square feet, or eight acres, at £25=£200. The only Doubt remaining on the minds of the Commissioners relative to these portions of Ground, was the power of non-insertion; but, it appears to me that their not having been inserted leaves them exactly in the same predicament as the other Portions of the city intended for Appropriation, but neither yet expressly designated as Appropriations nor even as reservations. They may be considered as reservations because the points of Squares have been cut off and these latter therefore are rendered, by your Declaration of

26th Decr 96, subject to payment, and consequently to public Appropriation. If no objection can be made to this, which indeed is warranted by the Deeds of Trust, surely less validity must be given to objections against the adoption of Areas heretofore considered only as streets, which by adoption will be paid for, and rendered highly useful and ornamental. If any objection can arise it has justly been observed in your Letter last quoted, that they might with equal propriety ask payment for the Streets; for these spaces differ in nothing from the Avenues but in extent, and every Avenue might by a parity of claim be reduced to a Street, or be charged to the Public. No Individual has ever contended for the insertion of these irregular portions, except Mr George Walker, but the principle being admitted the right will be universally claimed. Many have sold Lots, fronting on these open Spaces—The Map of the City has been published without them, and complaints of injustice will certainly be made by persons who have already purchased if these Spaces be filled up by private Lots; beside, these Insertions not accompanying the Maps now dispersed, Strangers might be liable to continual Impositions, by purchasing Lots apparently on open Areas in the Map, but in reality only fronting Stables or greater Nuisances; for these Lots are too small to admit of Houses all round and Conveniences within: so that it appears not only against the plan of the City to insert them, (unless for public appropriation which I should advocate) but it would be highly unjust to Individuals, as well those who may purchase as those who have become proprietors, and it would materially injure the convenience of the City, by occupying for private purposes, those places so easy of access, and so necessary for the Public. I have the honor to be Sir with the highest esteem your very respectful Friend &c.

William Thornton

